



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



I.C.B.C.
                v. Blue Mountain,









2004 BCCA
            8




Date: 20040105





Docket: CA029785

Between:

Insurance
      Corporation of British Columbia

Respondent

(
Plaintiff
)

And

Blue Mountain
      Collision Ltd.
and Al Mansukh

Appellants

(
Defendants
)












Before:



The Honourable
            Madam Justice Southin





The Honourable
            Madam Justice Rowles





The Honourable
            Madam Justice Prowse




Oral Reasons for Judgment








Appellant A. Mansukh appearing in person





J. McLachlan



Counsel for the Respondent





Place and
            Date:



Vancouver, British Columbia





January 5, 2004







[1]

SOUTHIN,
          J.A.
: This is an application to vary or discharge
          an order of Madam Justice Levine pronounced 16 October 2003, arising
          on an application by the appellant for certain orders concerning the
          conduct of these proceedings.  The appeal itself is from a judgment
          of Mr. Justice Macaulay awarding damages to the Insurance Corporation
          of
          British Columbia arising out of alleged deceits on the part of the
        defendants.

[2]

The
        motion before Madam Justice Levine, which is dated 6 October 2003, was
      in these terms:

1.    That the appellants (Defendants) be granted an
        extension of time to apply for a variance of the directions of Mr. Justice
        Donald pronounced September 18, 2003;



3.    That the Appellants (Defendants) be at liberty
        to produce the real time Transcripts which were provided at trial for
      the purposes of the Appeal of this matter;



4.    That the Respondent (Plaintiff) provide a copy
        of the diskette of the real time Transcripts to the Appellants (Defendants),
        which they have in their possession;



5.    That the Appellants (Defendants) provide a 3.5
        floppy diskette or diskettes, as the case may be, to the Respondent (Plaintiff)
        to enable the transfer of a copy of the real time Transcripts;



6.    In the alternative, that the Appellants (Defendants)
        pay to the Respondent (Plaintiff) the cost of the 3.5 floppy diskette(s)
        required to transfer a copy of the real time Transcripts;



7.    In addition, that the Court direct that a copy
        of the tape from the proceedings at trial which were not covered by a
      real time reporter be available for purchase by the Appellants (Defendants).



8.    That the Appellants (Defendants) be permitted
        to proceed with the appeal on the matter of damages first and foremost;



9.    That the presiding Justice refer to the Affidavits
        sworn by Mark Metzner and Jack McCurdy prior to pronouncing any Order
      or Direction of the Court; and



10.   In
        the alternative, that the presiding Justice reserve his decision pending
        a full review of all materials filed in support of this application,
      including the Appeal Book, the Appeal Record and the supporting Affidavits.

[3]

In
        her reasons for judgment the learned judge first addressed the items
      in the notice of motion, no. 8  10 inclusive, and said of them that they
        were matters which should be dealt with by the panel before whom the
      appeal
        was to be heard.  Nothing that has been said here persuades me that in
        dismissing items 8, 9 and 10, the learned judge was not aware of the
      proper place for those matters to be addressed.

[4]

At
        the heart of Mr. Mansukhs application is that this trial lasted 48 days
        and the cost of the transcript has been variously estimated, but the
      number $50,000 has been put before us.  The suggestion is that because
      there is what might be called a rough transcript of part of it done for
      the assistance
        of the learned judge, and there are these diskettes which have never
      been fully transcribed, that somehow or other we should dispense with the
      requirements
      of Court of Appeal Rule 21 relating to transcripts.

[5]

As
        far as I am concerned the only foundation for a division of the court
      or even a single judge to dispense with the requirements is if it can be
      shown
        that the issue is one of law alone.  We have gone into that question this
        morning at some considerable length with Mr. Mansukh.  In the end it appears
        quite clear that the questions of law that this case gives rise to, if
        any, are inextricably wound up with the findings that the learned judge
        made of fraud on the part of the appellants.  That being so, it seems to
        me that this Court can do nothing.  As I say, Mr. Mansukh is unable to
      identify any discrete issue of law which the Court could possibly address.

[6]

Under
        all those circumstances, I see no foundation for varying the order which
      Madam Justice Levine pronounced.

[7]

ROWLES,
        J.A.
: I agree.

[8]

PROWSE,
          J.A.
: I agree, and I would add only that in my
          view it has not been demonstrated that Madam Justice Levine erred in
          law in principle or otherwise in dismissing the application before her
        in dealing with the application.

[9]

SOUTHIN,
          J.A.
: The application to vary or discharge the
        order of Madam Justice Levine is dismissed.

The Honourable Madam Justice Southin


